Citation Nr: 1403484	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-35 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include allergic bronchitis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran had active service from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and September 2009 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Portland, Oregon, that denied the above claim.

This case was remanded in December 2012 for additional development.  As the development has been completed, it is again before the Board for further appellate review.


FINDINGS OF FACT

The credible and probative evidence establishes that a respiratory disorder was noted at entrance into active duty service, but underwent no increase in severity during his period of service.


CONCLUSION OF LAW

The Veteran's a respiratory disorder, to include allergic bronchitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in April 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Further, the Board finds that the notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).
	
Pre- and post-service private medical records and VA examination reports have been associated with the claims file.  The Board has reviewed these records to establish if any other medical evidence relevant to the Veteran's claim exists and has determined that all relevant medical evidence has been associated with the record.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board remanded this case in December 2012 in order to provide the Veteran with a VA examination to determine whether he has a current respiratory disorder that is attributable to service, or if he had a preexisting respiratory disorder that was aggravated by service.  The Veteran was provided with this examination in January 2013.  The Board finds that this VA examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the disease or injury existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1137.

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 ; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

'Clear and unmistakable evidence' is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (the 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of 'clear and unmistakable evidence').  It is an 'onerous' evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be 'undebatable.'  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service, and that it was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

However, the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). The regulations provide expressly that the term 'noted' denotes '[o]nly such conditions as are recorded in examination reports,' 38 C.F.R. § 3.304(b), and that '[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.'  Id., at (b)(1).  See also Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson, 7 Vet. App. at 470 (a layperson's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe, 7 Vet. App. at 246 (supporting medical evidence is needed to establish the presence of a pre-existing condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.)

If, however, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops and the claim is denied.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Background and analysis

The Veteran asserts that he has allergic bronchitis that worsened during his period of active service from July 1966 to July 1968. 

Pre-service private medical records showing treatment from 1963 to 1966 are part of the claims file.  These records show that the Veteran was treated for bronchitis and a severe case of pneumonia in October and November 1963, which left him with a persistent cough.  The private physician also noted that the Veteran had seasonal rhinitis with a cough, sneezing and occasional wheezing for the six to seven years prior to service.  His cough had become more persistent in the prior three years, and he had episodes of wheezing for the prior year.  The private physician stated that the Veteran would continue to require weekly injections of several allergens and would need to continue taking medications for another two years.  He also noted that any change in weather, heat or humidity would cause a flare-up.

The record also includes an April 1966 lay statement from the Veteran's father, indicating that the Veteran had a history of hay fever attacks and a bronchial allergy that caused asthmatic attacks, requiring weekly injections.

Service treatment records show that the Veteran's January 1966 pre-induction report of medical examination reflected allergic rhinitis.  His July 1968 separation report of medical examination shows that asthmatic bronchitis was indicated which was said to have existed prior to service.

The Veteran was provided with a VA examination in July 2009.  The examiner noted his pre-service history of allergic rhinitis and bronchitis, and his allergy injections.  The examiner diagnosed mild chronic obstructive pulmonary disease (COPD), and a past history of allergic rhinitis and bronchitis that had not required treatment for many years.  The examiner did not provide a nexus opinion.

The record includes an August 2009 letter from a private physician, L.L.D., M.D., who confirmed that he had been treating the Veteran since 2005 for severe nasal allergies, and that he has had episodes of these including sinus infections.  He opined that the Veteran still required ongoing treatment with Allegra as well as occasional use of antibiotics and nasal steroid sprays.  

The Veteran was provided with another VA examination in January 2013.  The examiner diagnosed the Veteran with asthma.  The examiner opined that the Veteran's respiratory disorder, to include allergic bronchitis, was not attributable to the Veteran's active service and did not date back to the Veteran's active service.  He provided the rationale that the Veteran's respiratory disorder was caused by environmental factors for which he is allergic, and that his respiratory disorder began prior to his entry into active duty.  

In addition, the examiner found that the Veteran's respiratory disorder clearly and unmistakably preexisted service.  He provided the rationale that his respiratory disorder was documented on his entrance examination, as the Veteran checked asthma and chronic cough, and that it was documented that the Veteran was denied entry to the Navy and Coast Guard because of his allergic history, to include allergic bronchitis.  The examiner also referred to the private medical records reflecting that the Veteran was given allergy shots for allergic bronchitis prior to service.  

The examiner opined that there was evidence that clearly and unmistakably showed that the Veteran's preexisting respiratory disorder was not aggravated during or by his period of active service beyond its natural progression.  He provided the rationale that the Veteran's disorder actually improved while he was stationed at Fort Ord.  There was no documentation in the Veteran's service treatment records that he was treated for a respiratory disorder.  He noted that the Veteran was nearly asymptomatic when he lived in San Diego for 32 years after leaving the military.  

The examiner also found that it appeared that the Veteran's allergic symptoms improved tremendously after the "allergy injections" at Fort Ord.  The Veteran had reported that he did not have any allergy symptoms for the entire time was stationed at this base, and was nearly asymptomatic while living in San Diego after his discharge.  The increase in seasonal exacerbation while in his new residence in Oregon for the eight years prior to the examination was secondary to his inherent allergic response to the environmental allergens in the area.  The Veteran's spirometry was normal in January 2013, with an insignificant response to bronchodilator.  Finally, the examiner noted that he could not find any documentation in the Veteran's claims file that he currently had a confirmed diagnosed of allergic bronchitis (asthma).

Based upon the evidence of record, the Board finds that service connection is not warranted for a respiratory disorder.  

Given the notation of allergic rhinitis at the Veteran's enlistment examination, the presumption of soundness does not attach with respect to the claimed respiratory disorder.  Consequently, the relevant inquiry is whether the Veteran's post-operative respiratory disorder was aggravated by, rather than incurred in, active service.

However, the competent medical evidence of record reflects that the Veteran's respiratory disorder did not undergo any worsening while he was on active duty.  His service treatment records reflect that he received injections for allergies, but do not reflect any reports of or treatment for an active respiratory disorder.  His separation examination noted that he had asthmatic bronchitis, but did not provide any evidence that a respiratory disorder had worsened.

Significantly, the VA examiner who examined the Veteran and reviewed the evidence of record found that the evidence was clear and unmistakable that his respiratory disorder was not aggravated during service.  This examiner provided a thorough rationale based on an accurate assessment of the evidence in the record and the Veteran's reports.  He noted that the Veteran's respiratory disorder actually improved while he was on active duty, at least in part due to the allergy shots he received.  He also recognized that the Veteran was nearly asymptomatic in the many years immediately following service, while living in a climate that did not aggravate his allergies.  He concluded that the Veteran's current respitatory problems are due to the climate in which he currently resides.  When assessing the probative value of a medical opinion, the opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  'It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.'  See Nieves-Rodriguez, 22 Vet. App. at 295.  The medical opinion provided by the VA examiner in January 2013 provides probative, competent evidence that the Veteran's preexisting respiratory disorder did not undergo any aggravation while he was on active duty.  

While the Veteran submitted a letter from his private physician showing that he currently is under treatment for a respiratory disorder, this evidence only shows that he has a current disability, but does not provide any evidence that the Veteran's respiratory disorder was aggravated while on active duty.  

The Board notes that the Veteran has contended that his respiratory disorder was aggravated during service.  However, while the Veteran is competent to make statements concerning his symptoms, there is no evidence that he has the requisite medical expertise to opine as to whether his disorder permanently worsened during service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

As such, without competent medical evidence that the Veteran's respiratory disorder was aggravated beyond the natural progression of the illness during service, service connection is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a respitatory disorder, to include allergic bronchitis.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a respitatory disorder, to include allergic bronchitis, is denied.



____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


